Exhibit 10.2
 
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into
effective July 1, 2016 (the “Effective Date”), by and among Reis, Inc., a
Maryland corporation (“Reis”), Reis Services, LLC, a Maryland limited liability
company and a wholly-owned subsidiary of Reis (“LLC”; and, Reis and LLC,
collectively, the “Employers”), and Lloyd Lynford (the “Indemnitee”).
 
WHEREAS, Indemnitee currently serves as a director and the Chief Executive
Officer (“CEO”) of Reis and as the CEO of LLC and may, therefore, be subjected
to claims, suits or proceedings arising as a result of his service;
 
WHEREAS, as an inducement to Indemnitee to continue to serve in such capacities,
Employers have agreed to indemnify and to advance expenses and costs incurred by
Indemnitee in connection with any such claims, suits or proceedings, to the
maximum extent permitted by law; and
 
WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses;
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Employers and Indemnitee do hereby covenant and agree as follows:
 
Section 1.                      Definitions.  For purposes of this Agreement:
 
(a)           “Affiliates” means, with respect to a specified Person, another
Person that directly, or indirectly through one or more Persons, Controls or is
Controlled by or is under common Control with the Person specified.
 
(b)           “Board of Directors” means the board of directors of Reis.
 
(c)           “Change of Control” has the meaning set forth in the Employment
Agreement.
 
(d)           “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
(e)           “Corporate Status” means the status of a person who is or was a
director, manager, officer, employee or agent of either Employer or a director,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any Affiliate of either Employer or any other Person at the request of
either Employer, including without limitation the status of a person who is or
was a director and/or the CEO of Reis or the CEO of LLC.  As a clarification and
without limiting the circumstances in which Indemnitee may be serving at the
request of either Employer, service by Indemnitee shall be deemed to be at the
request of an Employer: (i) if Indemnitee serves or served as a director,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any Person (1) of which a majority of the voting power or equity
interest is owned directly or indirectly by either Employer or (2) the
management of which is


 
 

--------------------------------------------------------------------------------

 
 
Controlled directly or indirectly by either Employer or (ii) if, as a result of
Indemnitee’s service to either Employer or any of its Affiliates, Indemnitee is
subject to duties by, or required to perform services for, an employee benefit
plan or its participants or beneficiaries, including as a deemed fiduciary
thereof.
 
(f)           “Disinterested Director” means a director of Reis who is not and
was not a party to the Proceeding in respect of which indemnification and/or
advancement of Expenses is sought by Indemnitee.
 
(g)           “Effective Date” has the meaning assigned to it in the first
paragraph of this Agreement.
 
(h)           “Employment Agreement” means the Employment Agreement, effective
as of July 1, 2013, among the Employers and Indemnitee.
 
(i)           “Exchange Act” has the meaning ascribed to such term in Section
7(d).
 
(j)           “Expenses” shall include all out-of-pocket attorneys’ fees and
costs, retainers, court, arbitration and mediation costs, transcript costs, fees
of experts, witness fees, bonds, costs of collecting and producing documents,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties and all other
disbursements or expenses incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in or otherwise participating in a Proceeding.  Expenses shall also
include Expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for and other
costs relating to any bond or its equivalent.
 
(k)           “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither is, nor in the
past five (5) years has been, retained to represent:  (i) the Employers,
Affiliates of the Employers, or Indemnitee in any matter material to any such
party, or (ii) any other party to or participant or witness in the Proceeding
giving rise to a claim for indemnification hereunder.  Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Employers or Indemnitee
in an action to determine Indemnitee’s rights under this Agreement.
 
(l)           “MGCL” has the meaning ascribed to such term in Section 3.
 
(m)           “Person” means an individual, corporation, general partnership,
limited partnership, limited liability company, joint venture, trust, business
trust, association, joint stock company, governmental authority, unincorporated
organization, or other legal entity, and the heirs, executors, administrators,
legal representatives, successors and assigns of such Person as the context may
require.
 
(n)           “Proceeding” includes any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, inquiry,
investigation, administrative hearing,
 
- 2 -

--------------------------------------------------------------------------------

 
 
claim, demand, discovery request or any other proceeding, whether brought by or
in the right of the Employers or otherwise and whether of a civil (including
intentional and unintentional tort claims), criminal, administrative or
investigative (formal or informal) nature (including on appeal).  If Indemnitee
reasonably believes that a given situation may lead to or culminate in the
institution of a Proceeding, such situation shall also be considered a
Proceeding.
 
(o)           “Sarbanes-Oxley Act” has the meaning ascribed to such term in
Section 7(d).
 
(p)           “Section 409A” has the meaning ascribed to such term in Section
7(e).
 
(q)           “Section 4999” has the meaning ascribed to such term in Section
7(e).
 
Section 2.                      Services by Indemnitee.  This Agreement shall
not impose any independent obligation on Indemnitee or the Employers to continue
Indemnitee’s service to the Employers or any of their Affiliates.  Indemnitee
shall be entitled to resign or otherwise terminate such service with immediate
effect at any time, and neither such resignation or termination nor the length
of such service shall affect the Indemnitee’s rights under this Agreement.  This
Agreement shall not be deemed an employment contract, supersede any employment
agreement to which Indemnitee is a party or create any right of Indemnitee to
continued employment or appointment.
 
Section 3.                      Indemnification - General.  The Employers shall
indemnify, and advance Expenses to, Indemnitee (a) as provided in this Agreement
and (b) otherwise to the maximum extent permitted by Maryland law in effect on
the date hereof and as amended from time to time; provided, however, that no
change in Maryland law shall have the effect of reducing the benefits available
to Indemnitee hereunder based on Maryland law as in effect on the Effective
Date.  The rights of Indemnitee provided in this Section 3 shall include without
limitation the rights set forth in the other sections of this Agreement,
including any additional indemnification permitted by Section 2-418(g) of the
Maryland General Corporation Law (the “MGCL”).
 
Section 4.                      Rights to Indemnification.  If, by reason of his
Corporate Status, Indemnitee is, or is threatened to be, made a party to or a
witness in any Proceeding, Indemnitee shall be indemnified and held harmless
against all claims, threats, and any judgments, penalties, fines and amounts
paid in settlement and all Expenses actually incurred by him or on his behalf
unless it is established by clear and convincing evidence that (i) the act or
omission of Indemnitee was material to the matter giving rise to the Proceeding
and (a) was committed in bad faith or (b) was the result of active and
deliberate dishonesty, (ii) Indemnitee actually received an improper personal
benefit in money, property or services or (iii) in the case of any criminal
Proceeding, Indemnitee had reasonable cause to believe that his conduct was
unlawful and is convicted of a felony.
 
Section 5.                      Court-Ordered Indemnification.  Notwithstanding
any other provision of this Agreement, a court of appropriate jurisdiction, upon
application of Indemnitee and such notice as the court shall require, may order
indemnification in the following circumstances:
 
(a)           if it determines Indemnitee is entitled to reimbursement under
Section 2-418(d)(1) of the MGCL, the court shall order indemnification, in which
case Indemnitee shall be entitled to recover the Expenses of securing such
reimbursement; or
 
 
- 3 -

--------------------------------------------------------------------------------

 


(b)           if it determines that Indemnitee is fairly and reasonably entitled
to indemnification in view of all the relevant circumstances, whether or not
Indemnitee (i) has met the standards of conduct set forth in Section 2-418(b) of
the MGCL or (ii) has been adjudged liable for receipt of an improper personal
benefit under Section 2-418(c) of the MGCL, in which case the court may order
such indemnification as the court shall deem proper.
 
Section 6.                      Indemnification for Expenses of a Party Who is
Wholly or Partly Successful.  Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee is, by reason of his Corporate Status,
made a party to (or otherwise becomes a participant in) any Proceeding and is
successful, on the merits or otherwise, in the defense of any Proceeding, he
shall be indemnified for all Expenses actually incurred by him or on his behalf
in connection therewith.  If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Employers shall
hold harmless and indemnify Indemnitee under this Section 6 for all Expenses
actually incurred by him or on his behalf in connection with each successfully
resolved claim, issue or matter, allocated on a reasonable and proportionate
basis.  For purposes of this Section and without limitation, the termination of
any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.
 
Section 7.                      Limitations on Indemnification.  Notwithstanding
any other provision of this Agreement (other than Section 5), Indemnitee shall
not be entitled to:
 
(a)           indemnification hereunder if the Proceeding was one by or in the
right of the Employers and Indemnitee is adjudged, in a final adjudication of
the Proceeding not subject to further appeal, to be liable to the Employers; it
being understood and agreed for avoidance of doubt that, notwithstanding any
limitation set forth in this Section 7 regarding the Employers’ obligation to
provide indemnification, Indemnitee shall be entitled under Section 8 to receive
advancement of Expenses hereunder with respect to any such Proceeding unless and
until Indemnitee is adjudged, in a final adjudication of the Proceeding not
subject to further appeal, to be liable;
 
(b)           indemnification hereunder if Indemnitee is adjudged, in a final
adjudication of the Proceeding not subject to further appeal, to be liable on
the basis that personal benefit was improperly received in any Proceeding
charging improper personal benefit to Indemnitee, whether or not involving
action in the Indemnitee’s Corporate Status; it being understood and agreed for
avoidance of doubt that, notwithstanding any limitation set forth in this
Section 7 regarding the Employers’ obligation to provide indemnification,
Indemnitee shall be entitled under Section 8 to receive advancement of Expenses
hereunder with respect to any such Proceeding unless and until Indemnitee is
adjudged, in a final adjudication of the Proceeding not subject to further
appeal, to be liable;
 
(c)           indemnification or advance of Expenses hereunder if the Proceeding
was brought by Indemnitee, unless (i) the Proceeding was brought to enforce
indemnification under this Agreement, and then only to the extent in accordance
with and as authorized by Section 10 of this Agreement, or (ii) either
Employer’s charter or Bylaws, a resolution of the stockholders entitled to vote
generally in the election of directors or of the Board of Directors or an
agreement
 
- 4 -

--------------------------------------------------------------------------------

 
 
approved by the Board of Directors to which either Employer is a party expressly
provides otherwise;
 
(d)           indemnification hereunder for (i) an accounting of profits made
from the purchase or sale by Indemnitee of securities of Reis in violation of
Section 16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or (ii) any reimbursement of Reis by the Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by the
Indemnitee from the sale of securities of Reis, as required in each case under
the Exchange Act (including any such reimbursements that arise pursuant to
Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) or
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
from an accounting restatement by Reis, or the payment to Reis of profits
arising from the purchase, sale or other acquisition or transfer by Indemnitee
of securities in violation of Section 306 of the Sarbanes-Oxley Act); it being
understood and agreed for avoidance of doubt that, notwithstanding any
limitation set forth in this Section 7 regarding the Employers’ obligation to
provide indemnification, Indemnitee shall be entitled under Section 8 to receive
advancement of Expenses hereunder with respect to any related Proceeding unless
and until Indemnitee is adjudged, in a final adjudication of the Proceeding not
subject to further appeal, to be liable; or
 
(e)           indemnification hereunder for any additional tax, interest or tax
penalty which may be imposed on any compensation payable to Indemnitee under the
Employment Agreement pursuant to the terms of either Section 409A of the U.S.
Internal Revenue Code of 1986 (“Section 409A”) or Section 4999 of the U.S.
Internal Revenue Code of 1986 (“Section 4999”);
 
it being understood and agreed, for avoidance of doubt, that the foregoing
limitations on the Employers’ obligations under this Section 7 to indemnify
and/or provide advancement of Expenses to Indemnitee shall in no event limit,
act as a restriction on or otherwise affect (x) any indemnification,
reimbursement or advancement of Expenses obligation of the Employers under the
Employment Agreement, including without limitation pursuant to the terms of
Section 15(b) thereof or (y) any obligations of the Employers to Indemnitee
pursuant to the terms of Section 5 of the Employment Agreement relating to
Section 4999 or Section 22 of the Employment Agreement relating to Section 409A.
 
Section 8.                      Advance of Expenses.  The Employers shall
advance all Expenses actually incurred by or on behalf of Indemnitee in
connection with any Proceeding to which Indemnitee is, or is threatened to be,
made a party or a witness (for avoidance of doubt, without requiring a
preliminary determination of Indemnitee’s ultimate entitlement to
indemnification hereunder), within ten (10) days after the receipt by the
Employers of a statement or statements from Indemnitee requesting such advance
or advances from time to time, whether prior to or after final disposition of
such Proceeding and may be in the form of, in the reasonable discretion of
Indemnitee (but without duplication) (i) payment of such Expenses directly to
third parties on behalf of Indemnitee, (ii) advancement to Indemnitee of funds
in an amount sufficient to pay such Expenses or (iii) reimbursement to
Indemnitee for Indemnitee’s payment of such expenses.  Such statement or
statements shall reasonably evidence the Expenses incurred by Indemnitee and
shall include or be preceded or accompanied by a written affirmation by
Indemnitee of Indemnitee’s good faith belief that the standard of conduct
necessary for indemnification by the Employers as authorized by law and by this
Agreement has been met and a written undertaking
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
by or on behalf of Indemnitee, in substantially the form attached hereto as
Exhibit A or in such form as may be required under applicable law as in effect
at the time of the execution thereof, to reimburse the portion of any Expenses
advanced to Indemnitee relating to claims, issues or matters in the Proceeding
as to which it shall ultimately be established, by a final adjudication to which
there are no further rights of appeal, that the standard of conduct for
indemnification, as set forth in Section 4, has not been met and which have not
been successfully resolved as described in Section 6.  To the extent that
Expenses advanced to Indemnitee do not relate to a specific claim, issue or
matter in the Proceeding, such Expenses shall be allocated on a reasonable and
proportionate basis.  The undertaking required by this Section 8 shall be an
unlimited general obligation by or on behalf of Indemnitee and shall be accepted
without reference to Indemnitee’s financial ability to repay such advanced
Expenses and without any requirement to post security therefor.
 
Section 9.                      Procedure for Determination of Entitlement to
Indemnification.
 
(a)           To obtain indemnification under Section 4 of this Agreement,
Indemnitee shall submit to the Employers a written request, including such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification.  The officer of the Employers receiving any such
request from Indemnitee shall, promptly upon receipt of such a request for
indemnification, advise the Board of Directors in writing that Indemnitee has
requested indemnification.
 
(b)           Upon written request by Indemnitee for indemnification pursuant to
the first sentence of Section 9(a) hereof, a determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall promptly
be made (i) if a Change of Control has occurred, by Independent Counsel in a
written opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee, which Independent Counsel shall be selected by Indemnitee and
approved by the Board of Directors in accordance with Section 2-418(e)(2)(ii) of
the MGCL, which approval shall not be unreasonably withheld, conditioned or
delayed; or (ii) if a Change of Control has not occurred, (A) by the Board of
Directors by a majority vote of a quorum consisting of Disinterested Directors
or, if such a quorum cannot be obtained, then by a majority vote of a duly
authorized committee of the Board of Directors consisting solely of one or more
Disinterested Directors or (B) if Independent Counsel has been selected by the
Board of Directors in accordance with Section 2-418(e)(2)(ii) of the MGCL and
approved by Indemnitee, which approval shall not be unreasonably withheld,
conditioned or delayed, by Independent Counsel, in a written opinion to the
Board of Directors, a copy of which shall be delivered to Indemnitee or (C) if
so directed by a majority of the members of the Board of Directors, by the
stockholders of Reis other than directors or officers who are parties to the
Proceeding.  If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such determination.  Indemnitee shall reasonably cooperate with the Person or
Persons making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such Person or Persons upon reasonable
advance request any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such determination in the discretion of
the Board of Directors or Independent Counsel if retained pursuant to clause (i)
or clause (ii)(B) of this Section 9(b).  Any Expenses actually incurred by
Indemnitee in so cooperating with the Person or Persons making such
determination shall be borne by the
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
Employers (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Employers shall indemnify and hold Indemnitee harmless
therefrom.
 
(c)           The Employers shall pay the fees and expenses of Independent
Counsel, if one is appointed.
 
(d)           In making a determination with respect to entitlement to
indemnification hereunder, the Person or Persons making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 9(a) of this Agreement, and the Employers shall have the burden of proof
to overcome that presumption in connection with the making of any determination
contrary to that presumption.
 
(e)           The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement, conviction, a plea of nolo contendere
or its equivalent, or an entry of an order of probation prior to judgment, does
not create a presumption that Indemnitee did not meet the requisite standard of
conduct described herein for indemnification.
 
(f)           The knowledge and/or actions, or failure to act, of any other
director, officer, employee or agent of the Employers or any other director,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any other Person shall not be imputed to Indemnitee for purposes of
determining any right to indemnification under this Agreement.
 
Section 10.                      Remedies of Indemnitee.
 
(a)           If (i) a determination is made pursuant to Section 9 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advance of Expenses is not timely made pursuant to Section 8 of
this Agreement, (iii) no determination of entitlement to indemnification shall
have been made pursuant to Section 9(b) of this Agreement within thirty (30)
days after receipt by the Employers of the request for indemnification,
(iv) payment of indemnification is not made pursuant to Section 6 of this
Agreement within ten (10) days after receipt by the Employers of a written
request therefor, or (v) payment of indemnification is not made within ten (10)
days after a determination has been made that Indemnitee is entitled to
indemnification, Indemnitee shall be entitled to an adjudication in an
appropriate court located in the State of Maryland or the State of New York, or
in any other court of competent jurisdiction, of his entitlement to such
indemnification or advance of Expenses.  Alternatively, Indemnitee, at his
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.  Indemnitee shall commence such proceeding seeking an adjudication
or an award in arbitration within one hundred eighty (180) days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 10(a); provided, however, that the foregoing clause
shall not apply to a proceeding brought by Indemnitee to enforce his rights
under Section 6 of this Agreement.  The Employers shall not oppose Indemnitee’s
right to seek any such adjudication or award in arbitration.
 
(b)           In any judicial proceeding or arbitration commenced pursuant to
this Section 10, Indemnitee shall be presumed to be entitled to indemnification
or advance of Expenses, as the

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
case may be, under this Agreement, and the Employers shall have the burden of
proving that Indemnitee is not entitled to indemnification or advance of
Expenses, as the case may be.
 
(c)           If a determination shall have been made pursuant to
Section 9(b) of this Agreement that Indemnitee is entitled to indemnification,
the Employers shall be bound by such determination in any judicial proceeding or
arbitration commenced pursuant to this Section 10.  Any Proceeding commenced by
Indemnitee pursuant to this Section 10 shall be de novo with respect to all
determinations of fact and law.  The Employers shall, to the fullest extent not
prohibited by law, be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 10 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Employers are
bound by all of the provisions of this Agreement.
 
(d)           In the event that Indemnitee, pursuant to this Section 10, seeks a
judicial adjudication of or an award in arbitration to enforce his rights under,
or to recover damages for breach of, this Agreement, Indemnitee shall be
entitled to recover from the Employers, and shall be indemnified by the
Employers for, any and all Expenses actually incurred by him in such judicial
adjudication or arbitration.  If it shall be determined in such judicial
adjudication or arbitration that Indemnitee is entitled to receive part but not
all of the indemnification or advance of Expenses sought, the Expenses incurred
by Indemnitee in connection with such judicial adjudication or arbitration shall
be appropriately prorated.
 
(e)           Interest shall be paid by the Employers to Indemnitee at the
maximum rate allowed to be charged for judgments under the Courts and Judicial
Proceedings Article of the Annotated Code of Maryland for amounts which the
Employers pay or are obligated to pay for the period (i) commencing with either
the tenth day after the date on which the Employers were requested to advance
Expenses in accordance with Sections 8 or 9 of this Agreement or the 60th day
after the date on which the Employers were requested to make the determination
of entitlement to indemnification under Section 9(b) of this Agreement, as
applicable, and (ii) ending on the date such payment is made to Indemnitee by
the Employers.
 
Section 11.                      Defense of the Underlying Proceeding.
 
(a)           Indemnitee shall notify the Employers promptly upon being served
with or receiving any summons, citation, subpoena, complaint, indictment,
notice, request or other document relating to any Proceeding which may result in
the right to indemnification or the advance of Expenses hereunder; provided,
however, that the failure to give any such notice shall not disqualify
Indemnitee from the right, or otherwise affect in any manner any right of
Indemnitee, to indemnification or the advance of Expenses under this Agreement
unless the Employers’s ability to defend in such Proceeding or to obtain
proceeds under any insurance policy is materially and adversely prejudiced
thereby, and then only to the extent the Employers is thereby actually
prejudiced.
 
(b)           Subject to the provisions of the last sentence of this
Section 11(b) and of Section 11(c) below, the Employers shall have the right to
defend Indemnitee in any Proceeding which may give rise to indemnification
hereunder; provided, however, that the Employers shall notify Indemnitee of any
such decision to defend within fifteen (15) calendar days following
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
receipt of notice of any such Proceeding under Section 11(a) above.  The
Employers shall not, without the prior written consent of Indemnitee, which
shall not be unreasonably withheld or delayed, consent to the entry of any
judgment against Indemnitee or enter into any settlement or compromise which
(i) includes an admission of fault of Indemnitee, (ii) does not include, as an
unconditional term thereof, the full release of Indemnitee from all liability in
respect of such Proceeding, which release shall be in form and substance
reasonably satisfactory to Indemnitee or (iii) would impose any Expense,
judgment, fine, penalty or limitation on Indemnitee.  This Section 11(b) shall
not apply to a Proceeding brought by Indemnitee under Section 10 above.
 
(c)           Notwithstanding the provisions of Section 11(b) above, if in a
Proceeding to which Indemnitee is a party by reason of Indemnitee’s Corporate
Status, (i) Indemnitee reasonably concludes, based upon an opinion of reputable
counsel, that he may have separate defenses or counterclaims to assert with
respect to any issue which may not be consistent with other defendants in such
Proceeding, (ii) Indemnitee reasonably concludes, based upon an opinion of
reputable counsel, that an actual or apparent conflict of interest or potential
conflict of interest exists between Indemnitee and the Employers, or (iii) if
the Employers fail to assume the defense of such Proceeding in a timely manner,
Indemnitee shall be entitled to be represented by separate reputable legal
counsel of Indemnitee’s choice, at the expense of the Employers.  In addition,
if the Employers fail to comply with any of their obligations under this
Agreement or in the event that the Employers or any other Person take any action
to declare this Agreement void or unenforceable, or institute any Proceeding to
deny or to recover from Indemnitee the benefits intended to be provided to
Indemnitee hereunder, Indemnitee shall have the right to retain counsel of
Indemnitee’s choice, at the expense of the Employers (subject to Section 10(d)),
to represent Indemnitee in connection with any such matter.
 
Section 12.                      Non-Exclusivity; Survival of Rights;
Subrogation; Insurance.
 
(a)           The rights of indemnification and advance of Expenses as provided
by this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the charter or
bylaws of the Employers, any agreement or a resolution of the stockholders
entitled to vote generally in the election of directors or of the Board of
Directors, or otherwise.  No amendment, alteration or repeal of this Agreement
or of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
his Corporate Status prior to such amendment, alteration or repeal.  No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right or remedy shall be cumulative and in addition to
every other right or remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion of any right or remedy hereunder, or
otherwise, shall not prohibit the concurrent assertion or employment of any
other right or remedy.
 
(b)           In the event of any payment under this Agreement, the Employers
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers reasonably required and
take all action reasonably necessary to secure such rights, including execution
of such documents as are reasonably necessary to enable the Employers to bring
suit to enforce such rights.
 
Section 13.                      Insurance.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(a)           The Employers will acquire and maintain directors and officers
liability insurance, on terms and conditions deemed appropriate by the Board of
Directors, with the advice of counsel (but in no event having a total policy
amount of less than $10,000,000), covering Indemnitee for any claim made against
Indemnitee by reason of his Corporate Status and covering the Employers for any
indemnification or advance of Expenses made by the Employers to Indemnitee for
any claims made against Indemnitee by reason of his Corporate Status.  In the
event of a Change of Control, the Employers shall maintain in force any and all
directors and officers liability insurance policies that were maintained by the
Employers immediately prior to the Change of Control for a period of 7 years
after the Change of Control with the insurance carrier or carriers and through
the insurance broker in place at the time of the Change of Control; provided,
however, (i) if the carriers will not offer the same policy and an expiring
policy needs to be replaced, a policy substantially comparable in scope and
amount shall be obtained and (ii) if any replacement insurance carrier is
necessary to obtain a policy substantially comparable in scope and amount, such
insurance carrier shall have an AM Best rating that is the same or better than
the AM Best rating of the existing insurance carrier.
 
(b)           Without in any way limiting any other obligation under this
Agreement, the Employers shall indemnify Indemnitee for any payment by
Indemnitee arising out of the amount of any deductible or retention and the
amount of any excess of the aggregate of all judgments, penalties, fines,
settlements and Expenses actually incurred by Indemnitee in connection with a
Proceeding over the coverage of any insurance referred to in clause (a)
above.  The purchase, establishment and maintenance of any such insurance shall
not in any way limit or affect the rights or obligations of the Employers or
Indemnitee under this Agreement except as expressly provided herein, and the
execution and delivery of this Agreement by the Employers and the Indemnitee
shall not in any way limit or affect the rights or obligations of the Employers
under any such insurance policies.  If, at the time the Employers receive notice
from any source of a Proceeding to which Indemnitee is a party or a participant
(as a witness or otherwise) the Employers have director and officer liability
insurance in effect, the Employers shall give prompt notice of such Proceeding
to the insurers in accordance with the procedures set forth in the respective
policies.
 
(c)           The Employers shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable or payable or reimbursable as
Expenses hereunder if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise.
 
Section 14.                      Indemnification for Expenses of a
Witness.  Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is or may be, by reason of his Corporate Status, a witness or
otherwise asked to participate in any Proceeding or is called upon to produce
documents in connection with any such Proceeding, whether instituted by the
Employers or any other party, and to which Indemnitee is not a party, he shall
be advanced all Expenses and indemnified against all Expenses actually incurred
by him or on his behalf in connection therewith within ten (10) days after the
receipt by the Employers of a statement or statements requesting any such
advance or indemnification from time to time, whether prior to or after final
disposition of such Proceeding.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
Section 15.                      Contribution.  If the indemnification provided
in this Agreement is unavailable in whole or in part and may not be paid to
Indemnitee for any reason, other than for failure to satisfy the standard of
conduct set forth in Section 4 or due to the provisions of Section 7, then, with
respect to any Proceeding in which either Employer is jointly liable with
Indemnitee (or would be if joined in such Proceeding), to the fullest extent
permissible under applicable law, the Employers, in lieu or indemnifying and
holding harmless Indemnitee, shall pay, in the first instance, the entire amount
incurred by Indemnitee, whether for Expenses, judgments, penalties, and/or
amounts paid or to be paid in settlement, in connection with any Proceeding
without requiring Indemnitee to contribute to such payment, and the Employers
hereby waive and relinquish any right of contribution it may have at any time
against Indemnitee.
 
Section 16.                      Duration of Agreement; Binding Effect.
 
(a)           This Agreement shall continue until and terminate seven (7) years
after the date upon which Indemnitee ceases to be a director and employee of
Reis and an employee of LLC or otherwise engaged by both Employers or any of
their Affiliates; provided, that the rights of Indemnitee hereunder shall
continue until the final termination of any Proceeding then pending in respect
of which Indemnitee is granted rights of indemnification or advance of Expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to Section 10
of this Agreement relating thereto.
 
(b)           The indemnification and advance of Expenses provided by, or
granted pursuant to, this Agreement shall be binding upon and be enforceable by
the parties hereto and their respective successors and assigns (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Employers), shall
continue as to an Indemnitee who has ceased to be a director, trustee, officer,
employee or agent of the Employers or of any other Person which such person is
or was serving in any capacity at the written request of the Employers, and
shall inure to the benefit of Indemnitee and his spouse, assigns, heirs,
devisees, executors and administrators and other legal representatives.
 
(c)           The Employers shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part of the business and/or assets of the
Employers, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Employers would be required to perform if
no such succession had taken place and the Employers shall not permit any such
succession to occur until such written agreement has been executed and
delivered.  No such assumption and agreement shall relieve the Employers of any
of its obligations hereunder, and this Agreement shall not otherwise be
assignable by the Employers.
 
(d)           The Employers and Indemnitee agree that a monetary remedy for
breach of this Agreement, at some later date, may be inadequate, impracticable
and difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm.  Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which Indemnitee
may be entitled. 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
Indemnitee shall further be entitled to such specific performance and injunctive
relief, including temporary restraining orders, preliminary injunctions and
permanent injunctions, without the necessity of posting bonds or other
undertakings in connection therewith.  The Employers acknowledges that, in the
absence of a waiver, a bond or undertaking may be required of Indemnitee by a
court, and the Employers hereby waive any such requirement of such a bond or
undertaking.
 
Section 17.                      Obligations Joint and Several.  Each of Reis
and LLC acknowledges and agrees that, whether or not specifically indicated as
such in the various provisions of this Agreement, the obligation to indemnify
Indemnitee or to advance or pay Expenses to Indemnitee hereunder, and each other
obligation of the Employers hereunder (including without limitation relating to
contribution), shall be joint and several obligations of each of Reis and
LLC.  Reis shall at all times cause LLC to perform the terms of and fulfill its
obligations under this Agreement.
 
Section 18.                      Severability.  If any provision or provisions
of this Agreement shall be held to be invalid, illegal or unenforceable for any
reason whatsoever:  (a) the validity, legality and enforceability of the
remaining provisions of this Agreement (including, without limitation, each
portion of any section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; and (b) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
 
Section 19.                      Identical Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute one and the
same Agreement.  One such counterpart signed by the party against whom
enforceability is sought shall be sufficient to evidence the existence of this
Agreement.
 
Section 20.                      Headings.  The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
 
Section 21.                      Modification and Waiver.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by all of the parties hereto.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.
 
Section 22.                      Notices.  All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given if (i) delivered by hand and receipted for by the party to whom
said notice or other communication shall have been directed, or (ii) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:

 
- 12 -

--------------------------------------------------------------------------------

 
 
(a)           If to Indemnitee, to:  The address specified in the Employment
Agreement.
 
(b)           If to either Employer to:
 
Reis, Inc.
530 Fifth Avenue, 5th Floor
New York, NY 10036
Attention: General Counsel
Phone: 212-921-1122
Fax: 646-416-5911
 
or to such other address as may have been furnished to Indemnitee by the
Employers or to the Employers by Indemnitee, as the case may be.
 
Section 23.                      Governing Law.  The parties agree that this
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the State of Maryland, without regard to its conflicts of laws
rules.
 
[SIGNATURE PAGE FOLLOWS]
 
 
- 13 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 
 

 
REIS, INC.
           
By:
/s/ Jonathan Garfield      
Name:
Jonathan Garfield      
Title:
Executive Vice President       
Date:
June 17, 2016  

 


 

 
REIS SERVICES, LLC
           
By:
/s/ Jonathan Garfield      
Name:
Jonathan Garfield      
Title:
Executive Vice President      
Date:
June 17, 2016  

 


 

  INDEMNITEE           /s/ Lloyd Lynford    
Lloyd Lynford
   
Date: June 17, 2016
 

 
 
- 14 -

--------------------------------------------------------------------------------

 
 

EXHIBIT A
 
FORM OF AFFIRMATION AND UNDERTAKING TO REPAY EXPENSES ADVANCED
 
The Board of Directors of [Company]
 
Re:  Undertaking to Repay Expenses Advanced
 
Ladies and Gentlemen:
 
This undertaking is being provided pursuant to that certain Indemnification
Agreement effective July 1, 2016 by and among Reis, Inc., a Maryland corporation
(“Reis”), Reis Services, LLC, a Maryland limited liability company (“LLC”; and,
Reis and LLC, collectively, the “Employers”) and the undersigned Indemnitee (the
“Indemnification Agreement”), pursuant to which I am entitled to advance of
Expenses in connection with [Description of Proceeding] (the “Proceeding”).
 
Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.
 
I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity.  I hereby affirm that at
all times, insofar as I was involved as an officer or director of the Employers
or any Affiliate thereof, in any of the facts or events giving rise to the
Proceeding, I (1) acted in good faith and honestly, (2) did not receive any
improper personal benefit in money, property or services and (3) had no
reasonable cause to believe that any act or omission by me was unlawful.
 
In consideration of the advance of Expenses by the Employers for attorneys’ fees
and related Expenses incurred by me in connection with the Proceeding (the
“Advanced Expenses”), I hereby agree that if, in connection with the Proceeding,
it is established by a final adjudication to which there are no further rights
of appeal that (1) an act or omission by me was material to the matter giving
rise to the Proceeding and (a) was committed in bad faith or (b) was the result
of active and deliberate dishonesty or (2) I actually received an improper
personal benefit in money, property or services or (3) in the case of any
criminal proceeding, I had reasonable cause to believe that the act or omission
was unlawful and I am convicted of a felony, then I shall promptly reimburse the
portion of the Advanced Expenses relating to the claims, issues or matters in
the Proceeding as to which the foregoing findings have been established and
which have not been successfully resolved as described in Section 6 of the
Indemnification Agreement.  To the extent that Advanced Expenses do not relate
to a specific claim, issue or matter in the Proceeding, I agree that such
Expenses shall be allocated on a reasonable and proportionate basis.
 
IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this
_____ day of _______________, ____.
 
 
 
A-1

--------------------------------------------------------------------------------

 